Title: To George Washington from Major General Horatio Gates, 17 April 1778
From: Gates, Horatio
To: Washington, George



Sir,
War Office April 17. 1778

Mr de Wolffen, a Prussian officer, of the rank of lieutenant, will have the honour of delivering your Excellency this letter. He came to America to engage in the service of the United States. He appears to be extremely active and alert; and having been (as he informs us) an Aid Major to an Inspector General of Discipline in the Prussian Armies, we conceived he might be a useful assistant to the Baron Steuben: as such

we have sent him to camp. No rank or commission is yet given him: but should his services be approved of by your Excellency, they will be duly rewarded. In the mean time, such pay and subsistance may be allowed him as your Excellency shall judge proper. I have the honor to be your Excellency’s most obedient servant,

Horatio Gates president

